—Judgment unanimously reversed on the law and new trial granted. Memorandum: We affirmed defendant’s judgment of conviction (People v Matthews, 198 AD2d 849, lv denied 82 NY2d 927), and defendant subsequently moved for a writ of error coram nobis on the ground that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal. We granted that motion, vacated the prior order that affirmed the judgment of conviction and directed that the appeal be considered de novo (People v Matthews, 242 AD2d 974). The record establishes and the People do not dispute that defendant was absent from the in-chambers Sandoval conference. Because defendant’s presence at the Sandoval conference would not have been superfluous, the judgment of conviction must be reversed and a new trial granted (see, People v Favor, 82 NY2d 254, rearg denied 83 NY2d 801; People v Dokes, 79 NY2d 656; People v Stokes, 254 AD2d 793). We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Green, J. P., Pigott, Jr., Balio and Fallon, JJ.